

114 HR 5949 IH: Victims Before Ransom Act
U.S. House of Representatives
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5949IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2016Mr. Lance (for himself and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of funds to make payments to Iran relating to the settlement of claims brought
			 before the Iran–United States Claims Tribunal until Iran has paid certain
			 compensatory damages awarded to United States persons by United States
			 courts.
	
 1.Short titleThis Act may be cited as the Victims Before Ransom Act. 2.Restrictions on certain payments relating to claims brought before the Iran–United States Claims Tribunal (a)In generalNo amounts authorized to be appropriated or otherwise made available for any fiscal year may be obligated or expended for a payment described in subsection (b) until the President certifies to Congress that the Government of Iran has paid all compensatory damages awarded to a United States person in a final judgment—
 (1)issued by a district court of the United States under Federal or State law against the Government of Iran; and
 (2)arising from an act of international terrorism, for which the Government of Iran was determined not to be immune from the jurisdiction of the courts of the United States or of the States under section 1605A of title 28, United States Code, or section 1605(a)(7) of such title (as in effect on January 27, 2008).
 (b)Payments describedA payment described in this subsection is a payment by the United States to the Government of Iran or a national of Iran relating to the settlement of a claim before the Iran–United States Claims Tribunal.
 (c)DefinitionsIn this section: (1)Act of international terrorismThe term act of international terrorism includes—
 (A)an act of torture, extrajudicial killing, aircraft sabotage, or hostage taking, as those terms are defined in section 1605A(h) of title 28, United States Code; and
 (B)providing material support or resources, as defined in section 2339A of title 18, United States Code, for an act described in subparagraph (A).
 (2)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States.
					